Order filed, June 22, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00419-CV
                                    ____________

          GEORGA A. MORAN, JR AND SUSAN K., MORAN, Appellant

                                             V.

   MEMORIAL POINT PROPERTY OWNERS ASSOCIATION, INC, Appellee


                       On Appeal from the 411th District Court
                                 Polk County, Texas
                          Trial Court Cause No. CIV 24596


                                            ORDER

       The reporter’s record in this case was due May 10, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Laura Wells, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM